DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding claims 2-3 and 5-10 are rejected under 35 U.S.C. 112(a) as they depend from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz et al. (US 2005/090829).
 	Regarding claim 1, Martz et al. disclose a cutting guide, comprising an elongated handle portion (16) comprising a primary longitudinal axis (14) extending between a first end (see figure below) and a second end (see figure below), the elongated handle portion sized to be grasped by a human hand; and a terminal portion (20) extending 
 	Regarding claim 3, Martz et al. disclose the terminal portion comprises a polycarbonate or metal terminal portion (¶257). 	Regarding claim 7, Martz et al. disclose the elongated handle portion comprises an arcuate portion (¶257 “circular cylindrical”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
 	Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. (US 2005/090829).
 	Regarding claim 5, Martz et al. disclose the claimed invention except for an express teaching of the terminal portion has a lateral width of 10 or 11 mm. 	 It would have been obvious to one having ordinary skill in the art at the time of filing to have constructed the terminal portion to have a lateral with of 10 or 11 mm, since both Spencer Jones et al. and Applicant’s invention are directed to patellar cutting guides for the removal of patellar bone tissue.
 	Regarding claim 6, Christie et al. disclose that the corner forms an acute angle (see figure below) with respect to it and the bottom side, but fails to expressly teach or disclose that the angle is 30 degrees.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the acute angle of Christie et al. to be 30 degrees at would perform the function of creating a chamfer cut in the femur for subsequent placement of a femoral condyle implant.
 	Regarding claim 8, Martz et al. disclose the claimed invention except for the post being cylindrical and has a diameter of 2 mm and a height of 4 mm.  	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the post of Martz et al. to be cylindrical and having a 2 mm diameter and 4 mm length as these are sufficient dimensions for anchoring the cutting guide to the target bone for subsequent cutting.
.

    PNG
    media_image1.png
    459
    1212
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775